DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6-8, 10, 11, 13, 15, 17-21, and 23-35 are pending in the application. Amended claims 1, 4, 7, 20, 23, 31, 32, and 35 have been noted. The amendment filed 3/4/2021 has been entered and carefully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2008/0020593).
Wang discloses a reaction chamber [0020] configured to perform the method of claim 20 (Fig. 1), especially since other metal precursors may be used other than hafnium [0064]. The manner of operating the device, in this case using the claimed 
Thus, Wang discloses every limitation of claim 30 and anticipates the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 10, 11, 13, 15, 17-21, 23-27, and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2008/0020593) in view of Tois et al (US 2003/0188682) and further in view of Gordon et al (US 2009/0291208).

Wang does not disclose forming a lanthanum silicate film using the claimed lanthanum precursor.
Tois discloses an ALD method [0024] of forming multicomponent oxides, such as MSiOx, wherein a metal precursor is alternately pulsed with an oxidizing precursor and then a silicon precursor is alternately pulsed with an oxidizing precursor [0034]. The silicon precursor may be a silicon halide, such as s chlorinated silane [0027]-[0028] and the metal precursors include lanthanum precursors, hafnium precursors, zirconium precursors, etc. [0036]-[0039]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the silicon precursors of Tois in the metal silicate process of Wang since these were suitable precursors to form metal silicates and to substitute the metal precursor of Wang with the lanthanum precursor of Gordon since it was known to use lanthanum precursors as alternatives to hafnium and zirconium precursors for metal silicates as taught by Tois and the lanthanum precursors of Gordon provide uniform, smooth lanthanum oxide films.
Regarding Claims 1, 20, 31, 32, and 35, Wang discloses that the silicon precursor may be a chlorinated silane, SixWyHz, wherein W may be Cl, x and y are greater than zero, and z is greater than or equal to zero [0033]. Thus, it would have been obvious to use the claimed silicon halide precursors in the process of Wang since they fall within the formula of Wang. 
Regarding Claims 4, 7, and 23, Wang discloses that the oxidizing precursor may be water, ozone, or oxygen plasma [0031] and Tois discloses that the oxygen precursor may be hydrogen peroxide or methyl alcohol [0043] as alternatives to water, oxygen, or ozone [0041].
Regarding Claims 3, 10, 11, 17-19, 21, 24-27, 29, and 30, Wang discloses that the performance order comprises a sandwich order, such as alternating layers [0025] and the ALD sequence may start with the silicon precursor step [0074]. The purge gas may be nitrogen or argon [0037]. The steps are repeated for desired thickness [0073] 
Regarding Claims 6 and 20, Wang discloses that each of the metal oxide phase and silicon oxide phase may be repeated a number of times to allow control of the stoichiometry of the metal silicate film [0046]. Tois similarly discloses that the ratio of metal oxide cycles and silicon oxide cycles can vary, such as 10:1, to control the nature of the mixed oxide [0038]-[0039]. 
Regarding Claims 13 and 15, since Gordon discloses the same lanthanum precursor [0109] as the present invention which may be a suitable alternative to the Hf or Zr precursors of Wang to form a lanthanum silicate film as evidenced by Tois, the lanthanum silicate film would have reasonably been expected to also comprise impurities within the claimed ranges when used in the Wang process. 
Thus, claims 1, 3-4, 6-7, 10, 11, 13, 15, 17-21, 23-27, and 29-35 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wang, Tois, and Gordon.
Claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2008/0020593) in view of Tois et al (US 2003/0188682) and Gordon et al (US 2009/0291208) as applied above and further in view of Wang et al (US 2008/0085610, referred to as Wang (2)).

Wang (2) discloses ALD of metal silicate films (Abstract) wherein the oxidizing precursor, such as water, reacts with the metal to form a metal hydroxide [0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the combination of Wang, Tois, and Gordon would also result in a lanthanum hydroxide film because the oxidizing precursor may react with the metal to form a metal hydroxide as suggested by Wang (2).
Thus, claims 8 and 28 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wang, Tois, Gordon, and Wang (2).
Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive. Applicant argues that Wang does not use any of the precursors set forth in claim 20 and thus there is no suggestion that the chamber of Wang would be suitable for use with such precursors. This is not found persuasive because apparatus claims cover what a device is, not what a device does. The limitation “configured to perform the method of claim 20” is merely a recitation with respect to the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus of Wang because the apparatus of Wang teaches the structural limitations (see MPEP 2114, II). Wang discloses that the reactor is a Pulsar reactor manufactured by ASM [0080] and the instant specification states that the reactor is a Pulsar reactor manufactured by ASM [0036]. Thus, the reaction chamber of Wang is structurally the same as the claimed reaction chamber while the .
Applicant argues that Wang does not disclose or suggest use of any chlorinated silanes. This is not found persuasive because Wang discloses that the silicon precursor may be a chlorinated silane, SixWyHz, wherein W may be Cl, x and y are greater than zero, and z is greater than or equal to zero [0033] and specifically discloses SiCl4 [0033]. Thus, it would have been obvious to use the claimed silicon halide precursors in the process of Wang as suitable alternatives to SiCl4 since they fall within the formula of Wang. 
Applicant argues that Wang (2) does not disclose any lanthanum precursors and thus does not suggest formation of lanthanum hydroxide. This is not found persuasive because Wang (2) discloses forming silicates using hafnium or zirconium precursors [0027]-[0028] similarly to Wang. Tois discloses that metal silicates may be formed using lanthanum precursors as suitable alternatives to hafnium and zirconium precursors [0036]-[0039]. Thus, it would have been obvious that the combination of Wang, Tois, and Gordon would also result in a lanthanum hydroxide film because the oxidizing precursor may react with the metal to form a metal hydroxide as suggested by Wang (2) and would form a lanthanum hydroxide rather than hafnium or zirconium hydroxide since lanthanum precursors were suitable substitutes for hafnium and zirconium precursors for forming metal silicates.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715